DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of the SEQ ID NO: 31 (cleavable moiety sequence), MMP-14 (protease), scFv, AB linked to the CM via a linking peptide, MM-CM-AB (structural arrangement), linking peptide between CM and AB, and the structural arrangement of MM-LP1-CM-LP2-AB was previously acknowledged.
In the reply filed 1/21/22, Applicants amended claims 1-2. 
Claims 20 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1, 2, 4, 22-24 and 27-41 are under consideration. 

Claim Rejections - Withdrawn
The rejection of claims 1, 2, 22-24 and 27-41 under 35 U.S.C. 102(a)(1) as being anticipated by  Daugherty et al. (US2009/0304719, previously presented) is withdrawn due to cancelation of SEQ ID NO: 459.

Claim Rejections - 35 USC § 112-NEW
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 22-24 and 27-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is drawn to an isolated polypeptide comprising: a cleavable moiety (CM) comprising an amino acid sequence comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 460-463, 465-469 and 31, wherein the cleavable moiety is a substrate for a protease; and an antibody or antigen binding fragment thereof that binds a target. Claim 28 is drawn to the polypeptide of claim 1, wherein the antigen binding fragment thereof is selected form the group consisting of Fab fragment….. and a single domain light chain antibody. The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. The instant specification states [0017]: 
In some embodiments, the antibody includes an antibody or antigen-binding fragment thereof that specifically binds a target. In some embodiments, the antibody or immunologically active fragment thereof that binds the target is a monoclonal antibody, domain antibody, single chain, Fab fragment, a F(ab′)2 fragment, a scFv, a scab, a dAb, a single domain heavy chain antibody, or a single domain light chain antibody. In some embodiments, such an antibody or immunologically active fragment thereof that binds the target is a mouse, other rodent, chimeric, humanized or fully human monoclonal antibody.
The broadest reasonable interpretation of claim 1 includes a conjugate of SEQ ID NO: 460-463, 465-469 and 31 with any antibody or antigen binding fragment. 

Assessment of whether species are support in the original specification 
Three embodiments of antibodies were reduced to practice at the time of filing. Applicants disclosed conjugates of anti-IL-6R antibody, anti-EGFR antibody and cetuximab. 
In addition, the complete structure of the following species was disclosed: SEQ ID NOs: 115,117,119,121,123,125 (anti-IL-6R conjugates). 
There was no disclosure of other antibodies or antigen binding fragments. There was no disclosure of CMs conjugated to Fab fragment, a scFV..or single domain light chain antibody. 
In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of conjugates comprising a CM selected from the group consisting of SEQ ID NO: 460-463, 465-469 and 31 and anti-IL-6R, anti-EGFR and cetuximab at the time the invention was filed. 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure of a few antibodies is not representative of the genus because the genus is quite large encompassing any antibodies and antigen binding fragments. 

Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of the conjugate of claim 1. Antibodies have a highly variable structure and the specification does not describe the genus of antibody or antigen binding fragments that bind a target. Thus, it is impossible to extrapolate the examples of the specification to the genus of instant claim 1. 
Given the large genus of CM-antibody conjugates encompassed by the claim and give the limited description provided in the specification regarding how to make and use such conjugates, the skilled artisan would not have been able to envision a sufficient number of specific embodiments that meet the functional limitations of the claims broadly claimed genus of conjugates. In the instant case, the antibodies claimed are recited generically and defined merely by binding a target.  The structural dissimilarity of the antibodies covered by the claims encompasses various sub-genera that would not be expected to exhibit the same of substantially similar properties. Thus, the three exemplified conjugates are insufficient for the ordinary skilled artisan to reasonable extrapolate the data provided to the full scope of the claimed genus or to expect the full scope of the claimed genus to share the same or substantially similar functional properties required by the claims. 
	It should be noted that the U.S. Court of Appeals for the Federal Circuit decided Amgen v. Sanofi, 872 £.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires written description of the antibody itself. In view of the Amgen decision, adequate written description of a
newly characterized antigen alone should not be considered adequate written
description of a claimed antibody to that newly characterized antigen, even when
preparation of such antibody is routine and conventional. In the instant case, the Amgen
decision is relevant because the claims are drawn to conjugate comprising an antibody or antigen binding fragment and a cleavable moiety. This is an issue of written description.
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of conjugates comprising a CM selected from the group consisting of SEQ ID NO: 460-463, 465-469 and 31 and anti-IL-6R, anti-EGFR and cetuximab at the time the invention was filed. 

Double Patenting-Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The rejection of claims 1-2, 4, 22-24 and 27-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 17-20 of copending Application No. 17/360,855 (reference application) is maintained. 
 Although the claims at issue are not identical, they are not patentably distinct from each other. The copending Application claims an isolated polypeptide comprising a first cleavable moiety (CM1) that is a substrate for an MMP and a second cleavable moiety that is a substrate for a serine protease, wherein CM1 comprising an amino acid sequence AVGLLAPP (claim 1), wherein the polypeptide further comprises an AB (claim 2-3), wherein the AV is linked to the CM1 or CM2 (claim 3-5), via a linker (claim 6), wherein the CM1-CM2 substrate comprising SEQ ID NO: 7 (claim 7) and a pharmaceutically acceptable carrier (claims 17-18). Copending claim 19 is drawn to the method of manufacturing the isolated polypeptide and claim 20 is drawn to the method of using the isolated peptide of claim 20.  The AVGLLAPP sequence and SEQ ID NO: 7  meet the limitations of instantly claimed SEQ ID NO: 31 and SEQ ID NO: 459. As evidenced by the instant specification, SEQ ID NO: 459 is cleavable by MMP14.
Please note that the transitional phrase “comprising” is interpreted as open. MPEP 2111.03 states the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Because the instant specification fails to provide a limiting definition of the phrase “comprising”, the broadest reasonable interpretation of the copending claims includes sequences in which the AVGLLAPP sequence is embedded and does not exclude additional, unrecited elements. Therefore, the copending claims anticipate instant cclaims 1-2, 4, 22-24 and 27-41.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. Applicants argue that because the only other outstanding rejection has been rendered moot and the instant application is earlier filed, the rejection should be withdrawn.
This argument is not persuasive because the new grounds of rejection presented above. Therefore, the double patenting rejection is not the only remaining rejection

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H. ALSTRUM-ACEVEDO whose telephone number is (571)272-5548.  The examiner can normally be reached on M-F 10 AM to 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached at 571-272-5548, generally M-F from 10:00 AM to 6:00 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           /TARA L MARTINEZ/    Examiner, Art Unit 1654